Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, recites the limitation “wherein the at least one channel segment includes a groove in the abrasive region, and the abrasive region covers about 50% to about 90% of area of the surface of the substrate plate.” The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the term about renders the claim unclear as it isn’t clear the range of acceptable values that constitute about 50% to about 90%. For examination purposes the claim will be interpreted as “wherein the at least one channel segment includes a groove in the abrasive region, and the abrasive region covers 50% to 90% of area of the surface of the substrate plate.”
Claim 15 recites the limitation "the plurality of grooves" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears the grooves may be referring to “a groove” (similar to that recited in Claims 6 and 7) but it is unclear as recited in Claim 15 what the Applicant intends to be claiming.  For the purposes of examination, the claim will be interpreted as wherein the at least one channel segment includes a groove in the abrasive region wherein each groove is extended in a radial direction.
Claims 18, recites the limitation “wherein the at least one channel segment includes a groove in the abrasive region, and the abrasive region covers about 10% to about 50% of area of the surface of the substrate plate.” The term “about” in claim 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the term about renders the claim unclear as it isn’t clear the range of acceptable values that constitute about 10% to about 50%. 
Claim 19 states the limitation “wherein the at least one channel segment has at least about 1000 times less concentration of abrasive material than the abrasive segments.” It is unclear what constitutes less concentration of abrasive material, whether this is the concentration of overall abrasive material in a region, or if the less concentration of abrasive material is defined by particles that make up abrasive material. 
Furthermore, the “concentration of abrasive material” in “at least one channel segment” is indefinite.  A concentration, which is an amount of something in a given volume or area, requires a definite area or volume. A channel can either be considered (1) the negative space or (2) the walls which enclose the negative space. Therefore, it is unclear as claimed what is meant by the concentration of abrasive with respect to the channel as claimed.  Is this referring to the negative space as the volume (and if so, what is the boundary of this space?), If there is a layer of abrasive, then is the volume merely taken to be the volume of the layer?  Applicant should clarify what area/volume is being used to determine the concentration as claimed so as to avoid indefiniteness in its determination.  	Further, the claim recites “less concentration of abrasive materials than the abrasive segments” this further makes the claim unclear, as it is unclear if the channel segment must have 1000 times less concentration of abrasive materials than two abrasive segments, the two abrasive segments that are on either side of the channel or all of the abrasive segments of the substrate plate.
Finally, the claim recites the limitation “at least about” this is unclear as the limitation at least, would indicate an inflexible minimum value, and the term about indicates an undetermined range for the value. This renders the claim indefinite as meets and bounds of the claim are unclear.
For the purposes of examination, examiner will interpret this claim as “wherein the at least one channel segment has greater than or equal to 1000 times less concentration of abrasive material than the at least two abrasive segments” The concentration of abrasive material in the abrasive segments has been construed as 100% (the entirety of the mass of the abrasive segments is equal to the mass of the abrasive material). Therefore, .1% or less concentration of abrasive material on the surface of the at least one channel segment meets this limitation. 
Claim 20 cites the limitation “greater than about half the radius of the substrate plate.” The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the term about renders the claim indefinite as it is unclear the range in which about half the radius defines. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20040110453 A1) in view of Benner (US 20030013381 A1).
Regarding Claim 1, Barnett A pad conditioner, comprising: a conditioning disk comprising: a substrate plate (31) having an outer rim; an abrasive region (27) on a surface of the substrate plate (31); and at least one channel segment (25) extending from about the center of the substrate plate to substantially the outer rim of the substrate plate (see Figure 4); But does not teach, a disk holder to which the conditioning disk is mounted, the disk holder including a through hole; and a disk arm to which the conditioning disk is mounted, the disk arm including an opening, the opening in fluid communication with the at least one channel segment via the through hole.
However Benner teaches a similar configuration, wherein a disk holder (20) to which a conditioning disk is mounted (36), the disk holder including a through hole (Annotated Figure A); and a disk arm (16) to which the conditioning disk is mounted (figures 5-8), the disk arm including an opening (Annotated Figure A), the opening in fluid communication with the at least one channel segment via the through hole (Annotated Figure A).

    PNG
    media_image1.png
    305
    723
    media_image1.png
    Greyscale

Annotated Figure A (Figure 7 of Benner)

It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the conditioner disk of Barnett to include a disk holder and disk arm in order to provide the structure to utilize the conditioner disk in conditioning the polishing pad, allow for dispensing slurry automatically and to remove debris. 
Regarding Claim 2, Barnett as modified teaches all the limitation of claim 1 and in addition teaches, wherein the substrate plate (31 of Barnett) includes a through hole (37 of Benner) in fluid communication with the through hole of the disk holder and the at least one channel segment (See Annotated Figure A).
It would be obvious to one of ordinary skill in the art before the effective filing date in the invention to modify the substrate plate of Barnett to have a through hole in order easily allow for the insertion and removal of slurry and or debris from conditioning via the through hole during pad conditioning. 
Regarding Claim 3, Barnett as modified teaches all the limitation of claim 1 and in addition teaches wherein the at least one channel (25) segment has non-linear shape (see Figure 4 of Barnett, Curved channel portions).
Regarding Claim 4, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the conditioning disk further comprises: a middle plate (annotated Figure B of Benner) attached to the disk holder (20 of Benner) and the substrate plate (35 of Benner), wherein the middle plate surrounds the substrate plate (See figure 8 of Benner) and is separated from the substrate plate by a gap (Annotated Figure A); and a retaining ring attached to the middle plate (Annotated Figure B).

    PNG
    media_image2.png
    315
    560
    media_image2.png
    Greyscale

Annotated Figure B (Figure 8 of Benner)
	
	Regarding Claim 7, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the at least one channel segment (25) includes a groove in the abrasive region (Barnett Para [0017] “The conditioning plate 31 comprises channels 25, the width and depth of which are determined for a particular purpose that depend on a number of factors,” indicating these channels have depth suggest that they are a groove in the plate), and the surface of the substrate plate underlying the groove is covered by substantially no abrasive material (Barnett Para [0012] “showing a conditioning plate 17 comprising a plurality of recessed portions or channels 18 that define a plurality of adjacent conditioning surfaces 20. Barnett Para [0013] notes “conditioning plates can be made of stainless steel, or any other metal allow or composite material, including but not limited to plastic, carbon bases, or fiber reinforced,” therefore indicating that the groove does not include abrasive material. The drawings also support that channels 18 between the conditioning surfaces 20 are apart from the abrasive and do not have abrasive materially as illustrated). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20040110453 A1) and Benner (US 20030013381 A1) as modified in claim 1 and in further view of moon (US 20070167117 A1).
	Regarding Claim 5, Barnett as modified teaches all the limitations of claim 4 but does not explicitly teach wherein the at least one channel has substantially linear shape.
	However, Moon does teach at least one channel has substantially linear shape (See figure 5 of Moon).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the channels of the Barnett to be linear in shape, as the linear channels of moon both serve as passages for slurry flow (Moon Para [0039] “The other areas 112, 114, 116, excluding the conditioning zones 120, occupy from about 30% to 40% of the total area of the support plate 110, and serve as passages for the slurry flow.”) And additionally teaches, non-linear shapes channels in Fig 13, suggesting that substituting non-linear channels for linear channels is merely a simple substitution.
	Regarding Claim 6, Barnett as modified teaches all the limitations of claim 1 and in addition teaches wherein the at least one channel (25 of Barnett) segment includes a groove (Barnett Para [0017] “The conditioning plate 31 comprises channels 25, the width and depth of which are determined for a particular purpose that depend on a number of factors,” indicating these channels have depth suggest that they are a groove in the plate) in the abrasive region (see figure 4), and merely suggests that the abrasive region covers about 50% to about 90% of area of the surface of the substrate plate, but does not explicitly note this range
	However, Moon does explicitly teach the abrasive region covers about 50% to about 90% of area of the surface of the substrate plate. (Moon Para [0039] “Therefore, it can be optimally designed that the plurality of the conditioning zones 120 occupy from about 60% to 70% of the total area of the support plate 110.”). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conditioning plate of Barnett to be optimally designed as described in Moon (Moon Para [0039] “Therefore, it can be optimally designed that the plurality of the conditioning zones 120 occupy from about 60% to 70% of the total area of the support plate 110.”) in order to optimize the conditioning of the pad with the amount of slurry moved through the channels.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1). 
Regarding Claim 8 Benner teaches A method, comprising: polishing a surface of a wafer on a polishing pad in the presence of a slurry (Benner Para [0045] “Wafer 11 is rotated on polishing pad 12 that is secured to rotating, orbital or linear platen 13. (The wafer carrier, support arm and motor are not shown). A stream of polishing slurry 14 generally containing an oxidizer, abrasive and/or ultra-pure water is poured on polishing pad surface 12a and in cooperation with the rotating motion of wafer 11 acts to remove a few tenths of microns of surface unevenness on the wafer 11 after each layer of integrated circuitry.”); conditioning a polishing surface of the polishing pad using a pad conditioner having a conditioning disk (Benner Para [0045] “Pad conditioning apparatus 15 operates to restore and maintain polishing pad surface 12a as it is worn down by the polishing action. Motor 17, FIG. 5, pivots end effector arm 16 in an arc about fixed shaft 18 while simultaneously providing rotational motion and a downward force 40 to pad conditioning apparatus 15.” Pad conditioning apparatus containing abrasive disk (36)); evacuating the debris and the spent slurry (Benner Para [0047] “Holes 37 in each of the disks are aligned such that debris is pulled from polishing disk 12 to vacuum outlet 22.” And Benner Para [0035] “Vacuum pulls the wastes from the process, lifts the polishing pad asperities into an uncompressed position.”).
But does not explicitly teach that the conditioning disk includes a channel segment; moving debris and spent slurry from the polishing surface through the channel segment by motion of the conditioning disk; evacuating the debris and the spent slurry via an opening of a disk arm in fluidic communication with the channel segment;
However, Barnett teaches a conditioning disk (17) including a channel segment (18); moving debris and spent slurry from the polishing surface through the channel segment by motion of the conditioning disk (Barnett Para [0016] “Depending on the configuration of channels 18, conditioning plate can rotated in a direction that urges the slurry and debris toward perimeter 23, or in the opposite direction to urge the slurry and debris toward the center 22.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conditioning plate of Benner to include the channels as taught by Barnett in order to urge the debris and slurry toward the center to allow for easier removal of debris and waste. 
And So teaches a similar configuration wherein slurry is dispensed via an opening of a disk arm (see conduit 1 in Figure 1) in fluidic communication with the pad (4).
It would be obvious to one of ordinary skill in the art before effective filing date of the invention to modify the arm of Benner to include the fluidic communication to remove debris and spent slurry in order to minimize the space taken up by the invention by running the vacuum tube of Benner (21) through the arm (16).
Regarding Claim 9, Benner teaches all the limitations of claim 8 and in addition teaches wherein the moving the debris and the spent slurry includes: moving the debris and the spent slurry toward a center hole of the substrate plate in fluid communication with the opening of the disk arm (See annotated Figure A, Benner Para [0047] “Holes 37 in each of the disks are aligned such that debris is pulled from polishing disk 12 to vacuum outlet 22” Hole 37 includes a center hole, See Annotated Figure B).
Regarding Claim 10, Benner as modified teaches all the limitations of claim 9 and in addition teaches where the conditioning includes: conditioning the polishing surface of the polishing pad using the pad conditioner (abrasive disk 36) having the conditioning disk including at least two abrasive segments (see figure 2 (abrasive segment 20)) forming the channel segment having non-linear shape (channels 18).
Regarding Claim 11, Benner as modified teaches all the limitations of claim 8 and in addition teaches wherein the moving the debris and the spent slurry includes: moving the debris and the spent slurry toward a gap between the substrate plate and a middle plate to which the substrate plate is attached, the gap in fluidic communication with the opening of the disk arm through the channel segment (See annotated Figure A and Benner Para [0047] “Holes 37 in each of the disks are aligned such that debris is pulled from polishing disk 12 to vacuum outlet 22.”)
Regarding Claim 12, Benner as modified teaches all the limitations of 11 and in addition teaches wherein the moving the debris and the spent slurry includes: moving the debris and the spent slurry toward a gap between the substrate plate and a middle plate to which the substrate plate is attached, the gap in fluidic communication with the opening of the disk arm through the channel segment(Barnett Para [0016] “Depending on the configuration of channels 18, conditioning plate can rotated in a direction that urges the slurry and debris toward perimeter 23, or in the opposite direction to urge the slurry and debris toward the center 22.”) .
	Regarding Claim 13, Benner as modified teaches all the limitations of claim 8 and in addition teaches wherein the evacuating the debris and the spent slurry is performed simultaneously with the polishing the surface of the wafer (Benner Para [0045] “A stream of polishing slurry 14 generally containing an oxidizer, abrasive and/or ultra-pure water is poured on polishing pad surface 12a and in cooperation with the rotating motion of wafer 11 acts to remove a few tenths of microns of surface unevenness on the wafer 11 after each layer of integrated circuitry. Pad conditioning apparatus 15 operates to restore and maintain polishing pad surface 12a as it is worn down by the polishing action”)
Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1).
	Regarding Claim 14 Benner teaches A pad conditioner, comprising: a conditioning disk (Disk 36, see figure 8, which is a part of “FIG. 8 is an exploded view that more clearly shows the constituent parts of conditioning apparatus 15” (Benner Para [0048] ) comprising: a substrate plate (36) having a first through hole (see center hole 37) and an outer rim (See rim of 36 in Figure 8) and an abrasive region attached to a surface (36 is an abrasive disk); a disk holder (20) to which the conditioning disk (36 see figure 6 and 7) is mounted, the disk holder including a second through hole in fluid communication with the first through hole and the at least one channel segment (annotated figure A); and a disk arm (16) to which the disk holder is attached (See figure 5).
	However, Benner does not explicitly teach that the abrasive region is attached to the surface of the substrate plate, the abrasive region including at least two abrasive segments defining at least one channel segment therebetween, each channel segment extending from the first through hole to substantially the outer rim of the substrate plate; the disk arm including an inner channel extending along a lengthwise direction of the disk arm and in fluidic communication with the second through hole in the disk holder.
	However, Barnett does teach a similar configuration wherein an abrasive region (20) attached to a surface of the substrate plate (17), the abrasive region including at least two abrasive segments (See figure 2 of Barnett) defining at least one channel segment therebetween (Channel 18), each channel segment extending from the center to substantially the outer rim of the substrate plate (See figure 2 of Barnett).
	It would be obvious one of ordinary skill in the art before the effective filing date of the invention to modify the substrate plate of Benner in view of the substrate plate in order to more effectively channel debris and slurry toward the center of the plate in order to make it easier for the slurry and debris to be removed.
	So, teaches a similar configuration wherein the disk arm (7) including an inner channel (see conduit 1 extending through arm in Fig 1) extending along a lengthwise direction of the disk arm (7) and in fluidic communication with the second through hole in the disk holder (See figure 1).
	It would be obvious to one of ordinary skill in the art to modify the disk arm of the Benner to have an inner channel in fluidic communication in order to take up less space, by having the fluid outlet inside the arm as the outside.
	Regarding Claim 15, Benner as modified teaches all the limitations of claim 14 and in addition teaches wherein the plurality of grooves are extended in a radial direction (Channel and groove 18 of Barnett) extends radially out (Barnett Figure 2 and 4).
	Regarding Claim 16, Benner as modified teaches all the limitations of claim 14 and in addition teaches wherein the abrasive segments are wedge shaped (Barnett Figure 2 and 4).
	Regarding Claim 17, Benner as modified teaches all the limitations of claim 14 and in addition teaches wherein the abrasive segments are fan shaped (Barnett Figure 2 and 4).
	Regarding Claim 19, Benner as modified teaches all the limitations of claim 14 and in addition teaches wherein the at least one channel segment has at least about 1000 times less concentration of abrasive material than the abrasive segments. (Barnett Para [0012] “17 comprising a plurality of recessed portions or channels 18 that define a plurality of adjacent conditioning surfaces 20.” And Barnett Para [0012] “showing a conditioning plate 17 comprising a plurality of recessed portions or channels 18 that define a plurality of adjacent conditioning surfaces 20. Barnett Para [0013] notes “conditioning plates can be made of stainless steel, or any other metal allow or composite material, including but not limited to plastic, carbon bases, or fiber reinforced,” Conditioning segments 20 are defined by channels 18, and looking at figure 2, it is evident that there is abrasive material on section 20 and no abrasive material in channel 18. No abrasive material is 1000 times less concentrated than any abrasive material)
	Benner as modified teaches the claimed invention except for the explicit disclosure of wherein the at least one channel segment has at least 1000 times less concentration of abrasive materials. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the concentration of the abrasive material of at least one channel segment have at least 1000 times less concentration of abrasive materials, as doing so is suggested by Barnett in terms of making the channels out of stainless steel which does not have abrasive materials (0%), and it has been held that where the general condition of a claim are taught in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II)(A). It is also noted that the applicant does not provide criticality in the specification for the specific range claimed.
	 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1) and as modified in claim 14 and in further view of Moon (US 20070167117 A1).
Regarding Claim 18, Benner as modified teaches all the limitations of claim 14 but does not explicitly teach wherein the at least one channel segment occupies from about 10% to about 50% of the surface area of the surface of the substrate plate.
However, Moon does teach wherein the at least one channel segment occupies from about 10% to about 50% of the surface area of the surface of the substrate plate. (Para [0039] of Moon “The other areas 112, 114, 116, excluding the conditioning zones 120, occupy from about 30% to 40% of the total area of the support plate 110, and serve as passages for the slurry flow.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conditioning plate of Barnett to be optimally designed as described in Moon (Moon Para [0039] “Therefore, it can be optimally designed that the plurality of the conditioning zones 120 occupy from about 60% to 70% of the total area of the support plate 110. In this case, both the conditioning effects of the polishing pad as well as the mobility of slurry are good. The other areas 112, 114, 116, excluding the conditioning zones 120, occupy from about 30% to 40% of the total area of the support plate 110, and serve as passages for the slurry flow.”) in order to optimize the conditioning of the pad with the amount of slurry moved through the channels.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 20030013381 A1) in view of Barnett (US 20040110453 A1) and So (US 20030190874 A1) and as modified in claim 14 and in further view of FOR 1 (JP4855571B2).
	Regarding Claim 20, Benner as modified teaches all the limitations of claim 14 but does not explicitly teach wherein the at least one channel segment has average radius of curvature greater than about half the radius of the substrate plate.
	However, FOR1 does teach a similar configuration wherein the at least one channel  segment (grooves 3) has average radius of curvature greater than about half the radius of the substrate plate (pad 1) (FOR 1 Para [0018] “The radius of curvature of 3a is R / 2 to 10R (mm).”).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the radius of curvature of the channels of Benner as modified in order to increase the flow rate of the slurry (FOR 1 Para [0004] “However, when polishing the workpiece by supplying the polishing slurry, the centrifugal force due to the rotational force of the polishing pad and the workpiece are pressed against the polishing pad. As a result, it is not supplied into the surface, but is pushed out from the polishing pad and discharged to the outside, and expensive polishing slurry is wasted.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Torii (US 20020039880 A1). Teaches a pad dressing configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723 

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723